Exhibit 10.6

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

CH REALTY II/NAVY YARDS, L.P.

AS SELLER

 

AND

 

WELLS OPERATING PARTNERSHIP II, L.P.

AS PURCHASER

 

DATED April 20, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

Article 1

  

        BASIC INFORMATION

   1

Section 1.1

  

Certain Basic Terms

   1

Section 1.2

  

Closing Costs

   4

Section 1.3

  

Notice Addresses:

   4

Article 2

  

        PROPERTY

   5

Section 2.1

  

Property

   5

Article 3

  

        EARNEST MONEY

   6

Section 3.1

  

Deposit and Investment of Earnest Money

   6

Section 3.2

  

Independent Consideration

   7

Section 3.3

  

Form; Failure to Deposit

   7

Section 3.4

  

Disposition of Earnest Money

   7

Article 4

  

        DUE DILIGENCE

   7

Section 4.1

  

Due Diligence Materials To Be Delivered

   7

Section 4.2

  

Due Diligence Materials To Be Made Available

   8

Section 4.3

  

Physical Due Diligence

   8

Section 4.4

  

Due Diligence/No Termination Right

   9

Section 4.5

  

Return of Documents and Reports

   9

Section 4.6

  

Service Contracts

   9

Section 4.7

  

Proprietary Information; Confidentiality

   10

Section 4.8

  

No Representation or Warranty by Seller

   10

Section 4.9

  

Purchaser’s Responsibilities

   10

Section 4.10

  

Purchaser’s Agreement to Indemnify

   11

Section 4.11

  

Environmental Studies; Seller’s Right to Terminate

   11

Article 5

  

        TITLE AND SURVEY

   12

Section 5.1

  

Title Commitment

   12

Section 5.2

  

New or Updated Survey

   12

Section 5.3

  

Title Review

   12

Section 5.4

  

Delivery of Title Policy at Closing

   12

Article 6

  

        OPERATIONS AND RISK OF LOSS

   13

Section 6.1

  

Ongoing Operations

   13

Section 6.2

  

Damage

   13

Section 6.3

  

Condemnation

   15

Article 7

  

        CLOSING

   15

Section 7.1

  

Closing; Extension of Closing

   15

Section 7.2

  

Conditions to Parties’ Obligation to Close

   16

Section 7.3

  

Seller’s Deliveries in Escrow

   17

Section 7.4

  

Purchaser’s Deliveries in Escrow

   18

Section 7.5

  

Closing Statements

   19

Section 7.6

  

Purchase Price

   19

Section 7.7

  

Possession

   19

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 7.8

  

Delivery of Books and Records

   19

Section 7.9

  

Notice to Tenants

   19

Article 8

  

        PRORATIONS, DEPOSITS, COMMISSIONS

   20

Section 8.1

  

Prorations

   20

Section 8.2

  

Leasing Costs

   21

Section 8.3

  

Closing Costs

   22

Section 8.4

  

Final Adjustment After Closing

   22

Section 8.5

  

Tenant Deposits; Letter of Credit

   22

Section 8.6

  

Commissions

   22

Article 9

  

        REPRESENTATIONS AND WARRANTIES

   22

Section 9.1

  

Seller’s Representations and Warranties

   22

Section 9.2

  

Purchaser’s Representations and Warranties

   25

Section 9.3

  

Survival of Representations and Warranties

   25

Article 10

  

        DEFAULT AND REMEDIES

   26

Section 10.1

  

Seller’s Remedies

   26

Section 10.2

  

Purchaser’s Remedies

   26

Section 10.3

  

Attorneys’ Fees

   27

Section 10.4

  

Other Expenses

   28

Article 11

  

        DISCLAIMERS, RELEASE AND INDEMNITY

   28

Section 11.1

  

Disclaimers By Seller

   29

Section 11.2

  

Sale “As Is, Where Is”

   29

Section 11.3

  

Seller Released from Liability

   30

Section 11.4

  

“Hazardous Materials” Defined

   30

Section 11.5

  

Indemnity

   31

Section 11.6

  

Survival

   31

Article 12

  

        MISCELLANEOUS

   31

Section 12.1

  

Parties Bound; Assignment

   31

Section 12.2

  

Headings

   31

Section 12.3

  

Invalidity and Waiver

   31

Section 12.4

  

Governing Law

   31

Section 12.5

  

Survival

   31

Section 12.6

  

Entirety and Amendments

   32

Section 12.7

  

Time

   32

Section 12.8

  

Confidentiality

   32

Section 12.9

  

No Electronic Transactions

   32

Section 12.10

  

Notices

   32

Section 12.11

  

Construction

   33

Section 12.12

  

Calculation of Time Periods

   33

Section 12.13

  

Execution in Counterparts

   33

Section 12.14

  

No Recordation

   33

 

ii



--------------------------------------------------------------------------------

Section 12.15

  

Further Assurances

   33

Section 12.16

  

Discharge of Obligations

   33

Section 12.17

  

ERISA

   34

Section 12.18

  

No Third Party Beneficiary

   34

Section 12.19

  

Reporting Person

   34

Section 12.20

  

Mandatory Arbitration

   34

Section 12.21

  

Cooperation with Purchaser’s Auditors and SEC Filing Requirements

   34

Section 12.22

  

Soil Disclosure

   34

Section 12.23

  

UST Disclosure

   35

Section 12.24

  

Underground Facilities Compliance

   35

 

iii



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No.


--------------------------------------------------------------------------------

Additional Earnest Money

   2

Additional Property Information

   8

Assignment

   17

Broker

   2

Cap

   26

Casualty Notice

   14

CERCLA

   30

Closing

   15

Closing Date

   3

Code

   25

Deed

   17

Earnest Money

   2

Effective Date

   3

ERISA

   19, 25

Escrow Agent

   2

First Closing Extension

   15

Hazardous Materials

   30

Improvements

   5

Independent Consideration

   7

Initial Earnest Money

   2

Inspection Period

   3

Intangible Personal Property

   6

Land

   5

Lease Files

   8

Leases

   5

Leasing Costs

   21

Letter of Credit

   22

License Agreements

   6

Major Tenants

   18

Material Damage

   14

Materially Damaged

   14

OFAC

   24

Operating Statements

   7

Permitted Exceptions

   12

Permitted Outside Parties

   10

Plan

   25

Property

   5

Property Documents

   9

Property Information

   7

Property Information Delivery Date

   3

Purchase Price

   1

Purchaser

   1

Real Property

   5

 

iv



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

(continued)

 

Rent Roll

   7

Report

   9

Reports

   9

Risk Transfer Date

   3

Second Closing Extension

   16

Seller

   1

Seller’s Representative

   26

Service Contracts

   6

Survey

   12

Survival Period

   26

Tangible Personal Property

   6

Taxes

   20

Tenant

   23

Tenant Receivables

   20

Tenants

   23

Third Closing Extension

   16

Title Commitment

   12

Title Company

   2

Title Policy

   12

to Seller’s knowledge

   26

to the best of Seller’s knowledge

   26

Unbilled Tenant Receivables

   20

Uncapped Breaches

   26

Uncollected Delinquent Tenant Receivables

   20

Underground Facilities Act

   35

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

Navy Yard Metro Center, Washington, D.C.

 

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

 

RECITALS

 

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

 

B. Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

Article 1

BASIC INFORMATION

 

Section 1.1 Certain Basic Terms. The following defined terms shall have the
meanings set forth below:

 

1.1.1 

  

Seller:

   CH Realty II/Navy Yards, L.P., a Delaware limited partnership

1.1.2 

  

Purchaser:

   Wells Operating Partnership II, L.P., a Delaware limited partnership

1.1.3 

  

Purchase Price:

   $105,000,000.00



--------------------------------------------------------------------------------

1.1.4

 

Earnest Money:

   $1,000,000.00, including interest thereon, to be deposited in accordance with
Section 3.1 below (the “Initial Earnest Money”), to be increased by $3,000,000
to $4,000,000 (plus interest thereon, pursuant to Section 3.1) if Purchaser
extends the Closing Date pursuant to Section 7.1 beyond April 30, 2004, to be
further increased by $3,000,000 to $7,000,000 (plus interest thereon, pursuant
to Section 3.1) if Purchaser extends the Closing Date pursuant to Section 7.1
beyond May 31, 2004, and to be further increased by $3,000,000 to $10,000,000
(plus interest thereon, pursuant to Section 3.1) if Purchaser extends the
Closing Date pursuant to Section 7.1 beyond June 30, 2004. Each increase in the
Earnest Money is referred to herein as the “Additional Earnest Money”. The term
“Earnest Money” as used herein refers to the Initial Earnest Money and any
Additional Earnest Money that is then on deposit with Escrow Agent.

1.1.5

 

Title Company:

  

Chicago Title Insurance Company

4170 Ashford Dunwoody Road

Atlanta, Georgia 30319

Attn: Chris Valentine

Telephone number: (404) 419-3203

Facsimile number: (404) 303-6307

E-mail: valentinec@ctt.com

1.1.6

 

Escrow Agent:

  

Chicago Title Insurance Company

2001 Bryan Street, Suite 1700

Dallas, Texas 75201

Attn: Joycelyn Armstrong

Telephone number: (214) 965-1600

Facsimile number: (214) 965-1625

E-mail: armstrongjo@ctt.com

1.1.7

 

Broker:

  

Holliday Fenoglio Fowler, L.P.



--------------------------------------------------------------------------------

1.1.8

  

Effective Date:

   The date on which this Agreement is executed by the latter to sign of
Purchaser or Seller, as indicated on the signature page of this Agreement. If
the execution date is left blank by either Purchaser or Seller, the Effective
Date shall be the execution date inserted by the other party.

1.1.9

  

Property Information Delivery Date:

   The date which is two (2) days after the commencement of the Inspection
Period.

1.1.10

  

Inspection Period:

   The period beginning on March 22, 2004 (which the parties acknowledge is the
commencement date of the Inspection Period even though such date is before the
date this Agreement is fully executed) and ending at 5:00 p.m. local time at the
Property on the Effective Date.

1.1.11

  

Closing Date:

   April 30, 2004, or an earlier date set forth in a written notice from
Purchaser to Seller, which date shall be no earlier than the third (3rd)
business day after the date such written notice is delivered to Seller. The
Closing Date is subject to extension pursuant to Section 7.1 below.

1.1.12

  

Risk Transfer Date:

   April 30, 2004.



--------------------------------------------------------------------------------

Section 1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost

--------------------------------------------------------------------------------

  

Responsible Party

--------------------------------------------------------------------------------

Title Commitment required to be delivered pursuant to Section 5.1

   Seller

Premium for standard form Title Policy required to be delivered pursuant to
Section 5.4

   Purchaser Premium for any upgrade of Title Policy for extended or additional
coverage and any endorsements desired by Purchaser, any inspection fee charged
by the Title Company, tax certificates, municipal and utility lien certificates,
and any other Title Company charges    Purchaser

Costs of Survey and/or any revisions, modifications or recertifications thereto

   Purchaser

Costs for UCC Searches

   Purchaser

Recording fees

   Purchaser

Recordation taxes or other similar taxes, fees or assessments

   Purchaser Deed taxes, documentary stamps, transfer taxes, intangible taxes,
or other similar taxes, fees or assessments    Seller Any escrow fee charged by
Escrow Agent for holding the Earnest Money or conducting the Closing   

Purchaser  1/2

Seller  1/2

Real Estate Sales Commission to Broker

   Seller

All other closing costs, expenses, charges and fees

   Pursuant to local custom

 

Section 1.3 Notice Addresses:

 

Purchaser:

--------------------------------------------------------------------------------

 

Copy to:

--------------------------------------------------------------------------------

Wells Operating Partnership II, L.P.

  Piper Rudnick LLP

c/o Wells Capital, Inc.

  1200 Nineteenth Street, N.W.

P.O. Box 926040

  Washington, D.C. 20036

6200 The Corners Parkway, Suite 250

  Attention: Jeffrey R. Keitelman, Esq.

Norcross, Georgia 30092

  Telephone: 202-861-6950

Attention: Mr. Keith A. Willby

  Facsimile: 202-689-7460

Telephone: 770-243-8446

  E-mail:

Facsimile: 770-243-8510

  jeffrey.keitelman@piperrudnick.com

E-mail: keith.willby@wellsref.com

   

 



--------------------------------------------------------------------------------

Seller:

--------------------------------------------------------------------------------

 

Copy to:

--------------------------------------------------------------------------------

CH Realty II/Navy Yards, L.P.

  CH Realty II/Navy Yards, L.P.

c/o Crow Holdings

  c/o Crow Holdings

2100 McKinney Avenue, Suite 700

  2100 McKinney Avenue, Suite 700

Dallas, Texas 75201

  Dallas, Texas 75201

Attention: Anna Graves

  Attention: General Counsel

Telephone: 214-661-8129

  Telephone: 214-661-8000

Facsimile: 214-661-8041

  Facsimile: 214-661-8040

E-mail: agraves@crowholdings.com

  E-mail: kbryant@crowholdings.com     With an additional copy to:     Winstead
Sechrest & Minick P.C.     1201 Elm Street, Suite 5400     Dallas, Texas 75270  
  Attention: T. Andrew Dow, Esq.     Telephone: 214-745-5387     Facsimile:
214-745-5390     E-mail: adow@winstead.com

 

Article 2

PROPERTY

 

Section 2.1 Property. Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the following property (collectively, the “Property”):

 

2.1.1 Real Property. The land described in Exhibit A attached hereto (the
“Land”), together with (a) all improvements located thereon, but expressly
excluding improvements and structures owned by any tenant as provided under the
Leases (“Improvements”), (b) all right, title and interest of Seller, if any, in
and to the rights, benefits, privileges, easements, tenements, hereditaments,
and appurtenances thereon or in anywise appertaining thereto, and (c) all right,
title, and interest of Seller, if any, in and to all strips and gores and any
land lying in the bed of any street, road or alley, open or proposed, adjoining
the Land (collectively, the “Real Property”).

 

2.1.2 Leases. All of Seller’s right, title and interest in all leases of the
Real Property (other than License Agreements) and all modifications, amendments,
documents, and collateral related thereto, including leases which may be made by
Seller after the Effective Date and prior to Closing as permitted by this
Agreement (the “Leases”).

 

2.1.3 Tangible Personal Property. All of Seller’s right, title and interest in
the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located at or
used in connection with the operation, ownership or management of the Real
Property, but specifically excluding any items of personal property owned or
leased by Seller’s property manager or tenants at or on the Real Property and
further excluding any items of personal property owned by third parties and
leased to Seller (collectively, including, without limitation, the property set
forth on Exhibit L attached hereto, the “Tangible Personal Property”).

 



--------------------------------------------------------------------------------

2.1.4 Intangible Personal Property. All of Seller’s right, title and interest,
if any, in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trade marks
associated with the Real Property and the Improvements, including Seller’s
rights and interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller); contract
rights related to the operation, ownership or management of the Real Property,
including maintenance, service, construction, supply and equipment rental
contracts, if any, but not including Leases or License Agreements (collectively,
including, without limitation, the agreements listed on Exhibit K attached
hereto, the “Service Contracts” (but only to the extent assignable without cost
to Seller and Seller’s obligations thereunder are expressly assumed by Purchaser
pursuant to this Agreement); warranties (to the extent assignable without cost
to Seller); governmental permits, approvals and licenses, if any (to the extent
assignable without cost to Seller); and telephone exchange numbers (to the
extent assignable without cost to Seller (all of the items described in this
Section 2.1.4 collectively referred to as the “Intangible Personal Property”).
Tangible Personal Property and Intangible Personal Property shall not include
(a) any appraisals or other economic evaluations of, or projections with respect
to, all or any portion of the Property, including, without limitation, budgets
prepared by or on behalf of Seller or any affiliate of Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property and/or Seller, or which are subject to a confidentiality
agreement, and(c) any trade name, mark or other identifying material that
includes the name “Trammell Crow” or the name “Crow Holdings” or any derivative
thereof.

 

2.1.5 License Agreements. All of Seller’s right, title and interest in and to
all written agreements (other than Leases), if any, for the leasing or licensing
of rooftop space or equipment, telecommunications equipment, cable access and
other space, equipment and facilities that are located on or within the Real
Property, including agreements which may be made by Seller after the Effective
Date and prior to Closing as permitted by this Agreement (collectively,
including, without limitation, the agreements listed on Exhibit M attached
hereto, the “License Agreements”). Anything in this Agreement to the contrary
notwithstanding, Purchaser shall assume the obligations of the “lessor” or
“licensor” under all License Agreements, some or all of which may be
non-cancelable.

 

Article 3

EARNEST MONEY

 

Section 3.1 Deposit and Investment of Earnest Money. On or before the day
immediately after the Effective Date, Purchaser shall deposit the Initial
Earnest Money with Escrow Agent. If Purchaser gives notice of an extension to
the Closing Date pursuant to Section 7.1.1, Section 7.1.2, or Section 7.1.3
below, Purchaser shall deposit the applicable Additional Earnest Money with
Escrow Agent in accordance with the provisions of Section 7.1.1, Section 7.1.2
or Section 7.1.3. Escrow Agent shall invest the Earnest Money in government
insured interest-bearing accounts satisfactory to Seller and Purchaser, shall
not commingle the



--------------------------------------------------------------------------------

Earnest Money with any funds of Escrow Agent or others, and shall promptly
provide Purchaser and Seller with confirmation of the investments made. Such
account shall have no penalty for early withdrawal, and Purchaser accepts all
risks with regard to such account.

 

Section 3.2 Independent Consideration. If Purchaser elects to terminate this
Agreement for any reason and is entitled to receive a return of the Earnest
Money pursuant to the terms hereof, the Escrow Agent shall first disburse to
Seller One Hundred and No/100 Dollars ($100.00) as independent consideration for
Seller’s performance under this Agreement (“Independent Consideration”), which
shall be retained by Seller in all instances.

 

Section 3.3 Form; Failure to Deposit. The Earnest Money shall be in the form of
a certified or cashier’s check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, Seller may
terminate this Agreement by written notice to Purchaser and thereafter the
parties hereto shall have no further rights or obligations hereunder, except for
rights and obligations which, by their terms, survive the termination hereof.

 

Section 3.4 Disposition of Earnest Money. The Earnest Money shall be applied as
a credit to the Purchase Price at Closing. In the event of a termination of this
Agreement by either Seller or Purchaser for any reason, Escrow Agent is
authorized to deliver the Earnest Money to the party hereto entitled to same
pursuant to the terms hereof on or before the fifth (5th) business day following
receipt by Escrow Agent and the non-terminating party of written notice of such
termination from the terminating party, unless the other party hereto notifies
Escrow Agent that it disputes the right of the other party to receive the
Earnest Money. In such event, Escrow Agent may interplead the Earnest Money into
a court of competent jurisdiction in the local jurisdiction in which the Earnest
Money has been deposited. All attorneys’ fees and costs and Escrow Agent’s
reasonable costs and expenses incurred in connection with such interpleader
shall be assessed against the party that is not awarded the Earnest Money, or if
the Earnest Money is distributed in part to both parties, then in the inverse
proportion of such distribution.

 

Article 4

DUE DILIGENCE

 

Section 4.1 Due Diligence Materials To Be Delivered. Seller has delivered to
Purchaser the following (the “Property Information”) on or before the Effective
Date:

 

4.1.1 Rent Roll. A current rent roll (“Rent Roll”) for the Property, which shall
specify the name of each Tenant, the square footage being leased, the rental
rate, the amount of any tax, insurance, operating charge or common area
maintenance recovery, the amount of any security or other deposit or prepaid
rent held by or on behalf of Seller, and the beginning and expiration date of
each Lease;

 

4.1.2 Financial Information. Copy of operating statements and a summary of
capital expenditures pertaining to the Property for the 12 months preceding the
Effective Date or such lesser period as Seller has owned the Property
(“Operating Statements”);

 

4.1.3 Environmental Reports. Copy of all environmental reports or site
assessments related to the Property prepared for the benefit of Seller;



--------------------------------------------------------------------------------

4.1.4 Tax Statements. Copy of ad valorem tax statements (including all bills,
assessments and notices) relating to the Property for each of the immediately
preceding three (3) tax years;

 

4.1.5 Title and Survey. Copy of Seller’s title policy and a current title
insurance commitment and a copy of the existing survey of the Property;

 

4.1.6 Service Contracts. A list, together with copies, of all Service Contracts;

 

4.1.7 Personal Property. A list of Tangible Personal Property; and

 

4.1.8 License Agreements. A list, together with copies, of the License
Agreements.

 

Except for the Rent Roll contemplated in Section 4.1.1 Seller’s obligations to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession or control of Seller or its property management
company.

 

Section 4.2 Due Diligence Materials To Be Made Available. To the extent such
items are in Seller’s possession or control, Seller shall make available to
Purchaser for Purchaser’s review, at Seller’s option at either the offices of
Seller’s property manager or at the Property, the following items and
information (the “Additional Property Information”) on or before the Property
Information Delivery Date, and Purchaser at its expense shall have the right to
make copies of same:

 

4.2.1 Lease Files. The lease files for all tenants, including the Leases,
amendments, guaranties, letters of credit, letter agreements, assignments,
subleases and consents which are then in effect, and all lease commitments and
letters of intent (“Lease Files”);

 

4.2.2 Maintenance Records and Warranties. Maintenance work orders for the 12
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

 

4.2.3 Plans and Specifications. Building plans and specifications relating to
the Property; and

 

4.2.4 Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property.

 

4.2.5 Soils Report. Copy of all soils reports relating to the Property.

 

Section 4.3 Physical Due Diligence. Commencing on the first day of the
Inspection Period and continuing until the Closing, Purchaser shall have
reasonable access to the Property at all reasonable times during normal business
hours, upon appropriate notice to tenants as permitted or required under the
Leases, for the purpose of conducting reasonably necessary tests, including
surveys and architectural, engineering, geotechnical and environmental
inspections and tests, provided that (a) Purchaser must give Seller reasonable
prior telephone or written notice of any such inspection or test, and with
respect to any intrusive inspection or test (i.e., core



--------------------------------------------------------------------------------

sampling) must obtain Seller’s prior written consent (which consent may be
given, withheld or conditioned in Seller’s sole discretion), (b) prior to
performing any inspection or test, Purchaser must deliver a certificate of
insurance to Seller evidencing that Purchaser and its contractors, agents and
representatives have in place reasonable amounts of commercial general liability
insurance and workers compensation insurance for its activities on the Property
in terms and amounts reasonably satisfactory to Seller covering any accident
arising in connection with the presence of Purchaser, its contractors, agents
and representatives on the Property, which insurance shall name Seller as an
additional insured thereunder, in the form attached hereto as Exhibit N, and (c)
all such tests shall be conducted by Purchaser in compliance with Purchaser’s
responsibilities set forth in Section 4.9 below. Purchaser shall bear the cost
of all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests. Subject to the
provisions of Section 4.7 hereof, Purchaser or Purchaser’s representatives may
meet with any tenant; provided, however, Purchaser must contact Seller
reasonably in advance by telephone to inform Seller of Purchaser’s intended
meeting and to allow Seller the opportunity to attend such meeting if Seller
desires. Subject to the provisions of Section 4.7 hereof, Purchaser or
Purchaser’s representatives may meet with any governmental authority for the
sole purpose of gathering information in connection with the transaction
contemplated by this Agreement; provided, however, Purchaser must contact Seller
reasonably in advance by telephone to inform Seller of Purchaser’s intended
meeting and to allow Seller the opportunity to attend such meeting if Seller
desires.

 

Section 4.4 Due Diligence/No Termination Right. Purchaser shall have through the
last day of the Inspection Period in which to (a) examine, inspect, and
investigate the Property Information and the Additional Property Information
(collectively, the “Property Documents”) and the Property and, in Purchaser’s
sole and absolute judgment and discretion, determine whether the Property is
acceptable to Purchaser, (b) obtain all necessary internal approvals, and (c)
satisfy all other contingencies of Purchaser that are required to be satisfied
prior to the expiration of the Inspection Period. Purchaser acknowledges that
the Inspection Period expired on the Effective Date and that Purchaser’s
execution of this Agreement shall evidence Purchaser’s acknowledgment that it
has received or had access to all Property Documents and conducted all
inspections and tests of the Property that it considers important. Purchaser
further acknowledges that Purchaser has no right to terminate this Agreement
pursuant to Article 4 for reasons relating to Purchaser’s inspection of the
Property or review of the Property Documents.

 

Section 4.5 Return of Documents and Reports. If this Agreement is terminated
pursuant to Section 10.1, Purchaser shall provide to Seller copies of all third
party reports, investigations and studies, other than economic analyses,
projections or other proprietary information of Purchaser (collectively, the
“Reports” and, individually, a “Report”) prepared for Purchaser in connection
with its due diligence review of the Property, including, without limitation,
any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the
Property, if any. The Reports shall be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the Reports or
any other matter relating thereto. Purchaser’s obligation to deliver the
Property Documents and the Reports to Seller shall survive the termination of
this Agreement.

 

Section 4.6 Service Contracts. To the extent assignable, Seller shall assign,
and Purchaser shall assume, the obligations under the Service Contracts arising
from and after the Closing Date, other than the property management agreement
currently in place, which agreement Seller will terminate at or prior to
Closing.



--------------------------------------------------------------------------------

Section 4.7 Proprietary Information; Confidentiality. Purchaser acknowledges
that the Property Documents are proprietary and confidential and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Property. Purchaser shall not use the Property Documents for
any purpose other than as set forth in the preceding sentence. Purchaser shall
not disclose the contents to any person other than to those persons who are
responsible for determining the feasibility of Purchaser’s acquisition of the
Property and who have agreed to preserve the confidentiality of such information
as required hereby (collectively, “Permitted Outside Parties”). At any time and
from time to time, within two business days after Seller’s request, Purchaser
shall deliver to Seller a list of all parties to whom Purchaser has provided any
Property Documents or any information taken from the Property Documents.
Purchaser shall not divulge the contents of the Property Documents and other
information except in strict accordance with the confidentiality standards set
forth in this Section 4.7 . In permitting Purchaser to review the Property
Documents or any other information, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.

 

Section 4.8 No Representation or Warranty by Seller. Purchaser acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Documents or the source(s) thereof. Purchaser
further acknowledges that some if not all of the Property Documents were
prepared by third parties other than Seller. Seller expressly disclaims any and
all liability for representations or warranties (other than representations and
warranties of Seller expressly set forth in this Agreement and any other
instrument executed by Seller in connection with this Agreement), express or
implied, statements of fact and other matters contained in such information, or
for omissions from the Property Documents, or in any other written or oral
communications transmitted or made available to Purchaser. Purchaser
acknowledges that, except for the representations and warranties of Seller
expressly set forth in this Agreement and any other instrument executed be
Seller in connection with this Agreement, Purchaser shall rely solely upon its
own investigation with respect to the Property, including, without limitation,
the Property’s physical, environmental or economic condition, compliance or lack
of compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto. Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Property
Documents and are providing the Property Documents solely as an accommodation to
Purchaser.

 

Section 4.9 Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (b) not
interfere with the operation and maintenance of the Property; (c) not damage any
part of the Property or any personal property owned or held by any tenant or any
third party; (d) not injure or otherwise cause bodily harm to Seller or its
agents, guests, invitees, contractors and employees or any tenants or their
guests or invitees; (e) comply with all applicable laws; (f) promptly pay when
due the costs of all tests, investigations, and examinations done with regard to
the Property; (g) not permit any liens to attach to the Real



--------------------------------------------------------------------------------

Property by reason of the exercise of its rights hereunder; (h) repair any
damage to the Real Property resulting directly or indirectly from any such
inspection or tests; and (i) not reveal or disclose prior to Closing any
information obtained during the Inspection Period concerning the Property and
the Property Documents to anyone other than the Permitted Outside Parties, in
accordance with the confidentiality standards set forth in Section 4.7 above, or
except as may be otherwise required by law.

 

Section 4.10 Purchaser’s Agreement to Indemnify. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted under this Agreement or any violation of the provisions of Section
4.3, Section 4.7, and Section 4.9, including any and all claims or causes of
action which a Tenant may bring against Seller arising out of Purchaser’s breach
of its obligation under Section 4.7 above to maintain the confidential nature of
any Property Documents or other information relative to such Tenant; provided,
however, the indemnity shall not extend to protect Seller from any pre-existing
liabilities for matters merely discovered by Purchaser (i.e., latent
environmental contamination) so long as Purchaser’s actions do not aggravate any
pre-existing liability of Seller. Purchaser’s obligations under this Section
4.10 shall survive the termination of this Agreement and shall survive the
Closing.

 

Section 4.11 Environmental Studies; Seller’s Right to Terminate. As additional
consideration for the transaction contemplated in this Agreement, Purchaser must
provide to Seller, immediately following the receipt of same by Purchaser,
copies of any and all reports, tests or studies involving contamination of or
other environmental concerns relating to the Property; provided, however,
Purchaser shall have no obligation to cause any such tests or studies to be
performed on the Property. Seller acknowledges that Purchaser has not made and
does not make any warranty or representation regarding the truth or accuracy of
any such studies or reports. Notwithstanding Section 4.10 above, Purchaser shall
have no liability or culpability of any nature as a result of having provided
such information to Seller or as a result of Seller’s reliance thereon or
arising out of the fact that Purchaser merely conducted such tests or studies,
so long as Purchaser’s actions do not aggravate any pre-existing liability of
Seller. In the event that such reports, tests or studies indicate the existence
or reasonable potential existence of any contamination of any portion of the
Property that is not disclosed in the Property Documents and that is material
(meaning that the reasonably estimated cost of remediation and/or other
liability associated therewith, as determined by Seller’s environmental
consultants, exceeds $150,000.00), then Seller may terminate this Agreement by
giving written notice to Purchaser within ten (10) business days after Purchaser
has provided Seller with copies of such reports, tests or studies, whereupon the
Earnest Money shall be returned to Purchaser, Purchaser shall be entitled to
recover from Seller all costs and expenses, not to exceed $75,000.00 in the
aggregate, incurred by Purchaser in connection with its investigation of the
Property and review of the Property Information, and the parties shall have no
further obligations hereunder except for obligations that expressly survive the
termination hereof.



--------------------------------------------------------------------------------

Article 5

TITLE AND SURVEY

 

Section 5.1 Title Commitment. Seller has delivered to Purchaser on or before the
Effective Date: (a) a current commitment for title insurance (the “Title
Commitment”) issued by the Title Company, in the amount of the Purchase Price
and on an ALTA 1992 Standard Form commitment, with Purchaser as the proposed
insured, and (b) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Property.

 

Section 5.2 New or Updated Survey. Purchaser may elect to obtain a new survey or
revise, modify, or re-certify an existing survey (“Survey”) as necessary in
order for the Title Company to delete the survey exception from the Title Policy
or to otherwise satisfy Purchaser’s objectives.

 

Section 5.3 Title Review. During the Inspection Period, Purchaser shall have the
right to review title and survey matters with respect to the Property. Seller
shall have no obligation to cure title objections except liens of an
ascertainable amount (but expressly excluding any lien that is caused to be
created by, under or through a Tenant) created by, under or through Seller,
which liens Seller shall cause to be released at or prior to Closing, including,
without limitation, the lien related to that certain Deed of Trust, Assignment
of Rents and Leases and Security Agreement filed of record as of the Effective
Date (with Seller having the right to apply the Purchase Price or a portion
thereof for such purpose), and Seller shall deliver the Property free and clear
of any such liens. Seller further agrees to remove any exceptions or
encumbrances to title which are voluntarily created by, under or through Seller
after the Effective Date without Purchaser’s consent (if requested, such consent
shall not be unreasonably withheld or delayed). The term “Permitted Exceptions”
shall mean: the specific exceptions (excluding exceptions that are part of the
promulgated title insurance form) in the Title Commitment that the Title Company
has not agreed to remove from the Title Commitment as of the end of the
Inspection Period and that Seller is not required to remove as provided above;
matters created by, through or under Purchaser; items shown on the Survey which
have not been removed as of the end of the Inspection Period (or if Purchaser
does not obtain a Survey, all matters that a current, accurate survey of the
Property would show); real estate taxes not yet due and payable; rights of
Tenants under the Leases; rights of tenants or licensees under License
Agreements; and any licensees under any Service Contracts not terminated as of
Closing.

 

Section 5.4 Delivery of Title Policy at Closing. In the event that the Title
Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner’s title policy in accordance with the Title
Commitment, insuring Purchaser’s title to the Property in the amount of the
Purchase Price, subject only to the standard exceptions and exclusions from
coverage contained in such policy and the Permitted Exceptions (the “Title
Policy”), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement.



--------------------------------------------------------------------------------

Article 6

OPERATIONS AND RISK OF LOSS

 

Section 6.1 Ongoing Operations. From the first day of the Inspection Period
through Closing:

 

6.1.1 Leases, Service Contracts and License Agreements. Seller will perform its
material obligations under the Leases, Service Contracts and License Agreements.

 

6.1.2 New Contracts. Except as provided in Section 6.1.4, Seller will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing, except contracts entered into in the ordinary course of business
that are terminable without cause and without the payment of any termination
penalty on not more than 30 days’ prior notice.

 

6.1.3 Maintenance of Improvements; Removal of Personal Property. Subject to
Section 6.2 and Section 6.3 and the provisions of this Section 6.1.3, Seller
shall maintain or cause the Tenants under the Leases to maintain all
Improvements substantially in their present condition (ordinary wear and tear
and casualty excepted) and in a manner consistent with Seller’s maintenance of
the Improvements during Seller’s period of ownership. Seller will not remove any
Tangible Personal Property except as may be required for necessary repair or
replacement, and replacement shall be of approximately equal quality and
quantity as the removed item of Tangible Personal Property. If a condition
arises after the Risk Transfer Date which Seller determines requires repair or
replacement in order to maintain the Property in the manner required by this
Section 6.1.3, Seller shall give written notice to Purchaser of such condition.
Seller shall not be obligated to make such repair or replacement unless
Purchaser requests in writing that the repair or replacement be made, in which
event Seller shall receive a credit at Closing for the amount that such repair
or replacement exceeds $2,500; provided, however, that Seller will not receive a
credit if the condition giving rise to the repair or replacement occurred prior
to the Risk Transfer Date, and Seller will not receive a credit to the extent
Seller is able pursuant to the Leases to pass the cost of the repair or
replacement through to the Tenants. Notwithstanding Purchaser’s assumption of
certain risks on the Risk Transfer Date, Seller agrees to maintain until the
Closing Date Seller’s current insurance policy for risk of loss to the Property.

 

6.1.4 Leasing; License Agreements. Seller will not amend or terminate any
existing Lease or License Agreement or enter into any new Lease or new License
Agreement without Purchaser’s approval, in Purchaser’s sole and absolute
discretion. If Purchaser does not respond to Seller’s written request for
approval within two (2) business days after receipt thereof by Purchaser, then
Purchaser will be deemed to have approved such amendment, termination or new
Lease or License Agreement. Purchaser shall have no approval rights, however,
with respect to any item under existing Leases which, by the express terms of
such Lease, Landlord is either required to approve or to which Landlord has no
approval rights.

 

Section 6.2 Damage. Seller assumes all risk of loss to the Property prior to the
Risk Transfer Date. Purchaser assumes all risk of loss to the Property on or
after the Risk Transfer Date.



--------------------------------------------------------------------------------

6.2.1 Damage Prior to Risk Transfer Date. If the Property is damaged by fire or
other casualty prior to the Risk Transfer Date, Seller shall estimate the cost
to repair and the time required to complete repairs and will provide Purchaser
written notice of Seller’s estimation (the “Casualty Notice”) as soon as
reasonably possible after the occurrence of the casualty.

 

(a) Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof on or prior to the Risk Transfer Date, Purchaser
may, at its sole option, terminate this Agreement by delivering written notice
Seller on or before the thirtieth (30th) day after the date Seller delivers the
Casualty Notice to Purchaser (and if necessary, the Closing Date shall be
extended to give Purchaser the full 30-day period to make such election and to
allow Seller time to obtain insurance settlement agreements with Seller’s
insurers). Upon any such termination, the Earnest Money shall be returned to
Purchaser and the parties hereto shall have no further rights or obligations
hereunder, other than those that by their terms survive the termination of this
Agreement. If Purchaser does not so terminate this Agreement within said 30-day
period, then the parties shall proceed under this Agreement and close on
schedule (subject to extension of Closing as provided above), and as of Closing
Seller shall assign to Purchaser, without representation or warranty by or
recourse against Seller, all of Seller’s rights in and to any resulting
insurance proceeds (including, without limitation, all rent loss insurance
applicable to any period on and after the Closing Date) due Seller as a result
of such damage or destruction, Purchaser shall accept the Property in its
then-existing condition, and Purchaser shall receive a credit at Closing for any
deductible amount under such insurance policies (but the amount of the
deductible plus insurance proceeds shall not exceed the lesser of (a) the cost
of repair or (b) the Purchase Price and a pro rata share of the rental or
business loss proceeds, if any). If Seller is not able to assign the insurance
proceeds to Purchaser at Closing for any reason, the parties shall proceed with
Closing as otherwise set forth in this Section 6.2.1, with Purchaser receiving a
credit at Closing in the amount of the insurance proceeds that Seller is unable
to assign to Purchaser. For the purposes of this Agreement, “Material Damage”
and “Materially Damaged” means damage which, in Seller’s reasonable estimation,
exceeds $250,000.00 to repair.

 

(b) Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and if
such damage occurs on or prior to the Risk Transfer Date, Seller shall, at its
option, either (a) repair the damage before the Closing in a manner reasonably
satisfactory to Purchaser (and if necessary, Seller may extend the Closing Date
up to 30 days to complete such repairs), or (b) credit Purchaser at Closing for
the reasonable cost to complete the repair (in which case Seller shall retain
all insurance proceeds and Purchaser accept the Property in its then-existing
condition).

 

6.2.2 Damage On or After Risk Transfer Date. If the Property is damaged by fire
or other casualty on or after the Risk Transfer Date, Seller shall assign to
Purchaser, without representation or warranty by or recourse against Seller, all
of Seller’s rights in and to any resulting insurance proceeds (including,
without limitation, all rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction,
Purchaser shall accept the Property in its then-existing condition, and
Purchaser shall receive a



--------------------------------------------------------------------------------

credit at Closing for any deductible amount under such insurance policies (but
the amount of the deductible plus insurance proceeds shall not exceed the lesser
of (a) the cost of repair or (b) the Purchase Price and a pro rata share of the
rental or business loss proceeds, if any). If Seller is not able to assign the
insurance proceeds to Purchaser at Closing for any reason, the parties shall
proceed with Closing as otherwise set forth in this Section 6.2.2, with
Purchaser receiving a credit at Closing in the amount of the insurance proceeds
that Seller is unable to assign to Purchaser.

 

Section 6.3 Condemnation. If proceedings in eminent domain are instituted with
respect to the Property or any portion thereof prior to the Risk Transfer Date,
Purchaser may, at its option, by written notice to Seller given within ten (10)
days after Seller notifies Purchaser in writing of such proceedings (and if
necessary the Closing Date shall be extended to give Purchaser the full ten-day
period to make such election), either: (a) terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement, or (b) proceed
under this Agreement, in which event Seller shall, at the Closing, assign to
Purchaser its entire right, title and interest in and to any condemnation award,
and Purchaser shall have the sole right after the Closing to negotiate and
otherwise deal with the condemning authority in respect of such matter. If
Purchaser does not give Seller written notice of its election within the time
required above, then Purchaser shall be deemed to have elected option (b) above.
If proceedings in eminent domain are instituted with respect to the Property on
or after the Risk Transfer Date, such proceedings will be at Purchaser’s risk
and Purchaser shall have no right to terminate this Agreement by reason thereof.

 

Article 7

CLOSING

 

Section 7.1 Closing; Extension of Closing. The consummation of the transaction
contemplated herein (“Closing”) shall occur at 10:00 a.m. on the Closing Date at
the offices of Escrow Agent (or such other location as may be mutually agreed
upon by Seller and Purchaser). Funds shall be deposited into and held by Escrow
Agent in a closing escrow account with a bank satisfactory to Purchaser and
Seller. Upon satisfaction or completion of all closing conditions and
deliveries, the parties shall direct Escrow Agent to immediately record
instruments to be recorded, deliver the closing documents to the appropriate
parties and make disbursements according to the closing statements executed by
Seller and Purchaser. Purchaser shall have the right to extend the Closing Date
pursuant Section 7.1.1, Section 7.1.2 and Section 7.1.3 below.

 

7.1.1 First Closing Extension. Purchaser shall have the unilateral right to
extend the Closing Date up to and including June 1, 2004 by providing written
notice to Seller on or before April 27, 2004 (“First Closing Extension”). If
Purchaser timely provides such notice of the First Closing Extension, the
Closing Date will automatically be extended to the date set forth in Purchaser’s
notice, so long as (i) Purchaser has deposited the applicable Additional Earnest
Money set forth in Section 1.1.4 with Escrow Agent by 5:00 p.m. (local time for
the Escrow Agent) on the previously scheduled Closing Date and (ii) such
extended date is not beyond June 1, 2004. The date in Purchaser’s First Closing
Extension notice will be the “Closing Date” for purposes of this Agreement.



--------------------------------------------------------------------------------

7.1.2 Second Closing Extension. If Purchaser has extended the Closing Date
pursuant to Section 7.1.1 above, Purchaser shall have the unilateral right to
further extend the Closing Date up to and including June 30, 2004 by providing
written notice to Seller at least three (3) Business Days prior to the Closing
Date set forth in the First Closing Extension notice (“Second Closing
Extension”). If Purchaser timely provides such notice of the Second Closing
Extension, the Closing Date will automatically be extended to the date set forth
in Purchaser’s notice, so long as (i) Purchaser has deposited the applicable
Additional Earnest Money set forth in Section 1.1.4 with Escrow Agent by 5:00
p.m. (local time for the Escrow Agent) on the previously scheduled Closing Date
and (ii) such extended date is not beyond June 30, 2004. The date set forth in
the Second Closing Extension notice will be the “Closing Date” for purposes of
this Agreement.

 

7.1.3 Third Closing Extension. If Purchaser has extended the Closing Date
pursuant to Section 7.1.2 above, Purchaser shall have the unilateral right to
further extend the Closing Date up to and including July 30, 2004 by providing
written notice to Seller at least three (3) Business Days prior to the Closing
Date set forth in the Second Closing Extension notice (“Third Closing
Extension”). If Purchaser timely provides such notice of the Third Closing
Extension, the Closing Date will automatically be extended to the date set forth
in Purchaser’s notice, so long as (i) Purchaser has deposited the applicable
Additional Earnest Money set forth in Section 1.1.4 with Escrow Agent by 5:00
p.m. (local time for the Escrow Agent) on the previously scheduled Closing Date
and (ii) such extended date is not beyond July 30, 2004. The date set forth in
the Third Closing Extension notice will be the “Closing Date” for purposes of
this Agreement. Purchaser shall have no further right to extend the Closing Date
beyond July 30, 2004.

 

7.1.4 Failure to Deliver Additional Earnest Money. If Purchaser delivers a
notice of exercise of the First Closing Extension, the Second Closing Extension
or the Third Closing Extension and thereafter fails to timely deposit the
Additional Earnest Money required hereunder, Seller may terminate this Agreement
upon written notice to Purchaser (without any opportunity by Purchaser to cure),
whereupon the Escrow Agent must immediately deliver the Earnest Money then on
deposit to Seller without further inquiry from Purchaser.

 

Section 7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

 

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Risk Transfer Date;

 

7.2.2 Deliveries. As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing; and

 

7.2.3 Actions, Suits, etc. There shall exist no pending or threatened actions,
suits, arbitrations, claims, attachments, proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against the other party that would materially and adversely affect
the operation or value of the Property or the other party’s ability to perform
its obligations under this Agreement.



--------------------------------------------------------------------------------

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Section 10.1 and Section 10.2,
such party may, in its sole discretion, terminate this Agreement by delivering
written notice to the other party on or before the Closing Date (or such earlier
date as is provided herein), or elect to close (or to permit any such earlier
termination deadline to pass) notwithstanding the non-satisfaction of such
condition, in which event such party shall be deemed to have waived any such
condition. In the event such party elects to close (or to permit any such
earlier termination deadline to pass), notwithstanding the non-satisfaction of
such condition, said party shall be deemed to have waived said condition, and
there shall be no liability on the part of any other party hereto for breaches
of representations and warranties of which the party electing to close had
knowledge at the Closing.

 

Section 7.3 Seller’s Deliveries in Escrow. As of or prior to the Closing Date,
Seller shall deliver in escrow to Escrow Agent the following:

 

7.3.1 Deed. A special warranty deed in the form of Exhibit B hereto executed and
acknowledged by Seller, conveying to Purchaser Seller’s interest in the Real
Property (the “Deed”);

 

7.3.2 Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit C attached hereto (the
“Assignment”), executed and acknowledged by Seller;

 

7.3.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

 

7.3.4 FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the
form of Exhibit D hereto executed by Seller;

 

7.3.5 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Policy;

 

7.3.6 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement); and

 

7.3.7 Tenant Estoppel Certificates. Tenant Estoppel Certificates substantially
in the form of Exhibit G (or, if a tenant’s Lease specifies or contemplates
another form of tenant estoppel certificate, then such other specified or
contemplated form) executed by (a) each of



--------------------------------------------------------------------------------

BAE Systems North America, L-3 Communications TMA Corporation, Northrop Grumman
Corporation, Comptek Research, Inc., and John J. McMullen Associates (the “Major
Tenants”) and (b) tenants (including the Major Tenants) occupying not less than
eighty percent (80%) of the rentable square feet in the Improvements leased to
tenants including the Major Tenants. Seller shall use commercially reasonable
efforts to obtain, but shall not be obligated to expend any funds (other than
copying, postage and related charges) in connection with obtaining any such
tenant estoppel certificates, and the failure of Seller to obtain any such
tenant estoppel certificates shall not be a breach or default hereunder. If,
despite using commercially reasonable efforts, Seller is unable to obtain the
tenant estoppel certificates referred to in this Section 7.3.7, then Purchaser’s
sole remedies and recourses shall be limited to either (a) waiving the
requirement for the tenant estoppel certificate(s) in question and proceeding to
Closing without reduction of the Purchase Price or (b) terminating this
Agreement by written notification to Seller at Closing, in which event this
Agreement shall be terminated as provided for in Section 10.2. If Purchaser
extends the Closing Date pursuant to either Section 7.1.1, Section 7.1.2 or
Section 7.1.3, the tenant estoppel certificates obtained by Seller may be dated
more than 30 days prior to the Closing Date. In such event, Seller will use
reasonable efforts to obtain updated tenant estoppel certificates from the
Tenants upon the request of Purchaser, but the failure to receive an updated
tenant estoppel certificate from any or all Tenants shall not in any way be
deemed a failure of this condition to close and will not give Purchaser a right
to terminate this Agreement so long as Seller has previously delivered to
Purchaser the estoppels required under this Section 7.3.7.

 

7.3.8 Seller’s Certificate of Representations and Warranties. A certificate in
the form of Exhibit J attached hereto, dated as of the Risk Transfer Date and
executed by Seller, stating that the representations and warranties of Seller
contained in Section 9.1.2, Section 9.1.3, Section 9.1.4, Section 9.1.5, Section
9.1.6, Section 9.1.7, Section 9.1.8, Section 9.1.9, Section 9.1.12, Section
9.1.13, and Section 9.1.16 hereof are true and correct in all material respects
as of the Risk Transfer Date or identifying any representation or warranty which
is not, or no longer is, true and correct and explaining the state of facts
giving rise to the change. Seller shall also provide another certificate in the
form of Exhibit J attached hereto, dated as of the date of Closing and executed
by Seller, stating that the representations and warranties of Seller contained
in Section 9.1.1, Section 9.1.10, Section 9.1.11, Section 9.1.14, and Section
9.1.15 hereof are true and correct in all material respects as of the date of
Closing or identifying any representation or warranty which is not, or no longer
is, true and correct and explaining the state of facts giving rise to the
change.

 

7.3.9 Assignment of Letter of Credit. A document in the form required by
Wachovia Bank, National Association transferring the Letter of Credit
(hereinafter defined) to Purchaser.

 

Section 7.4 Purchaser’s Deliveries in Escrow. As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

 

7.4.1 Bill of Sale, Assignment and Assumption. The Assignment, executed and
acknowledged by Purchaser;



--------------------------------------------------------------------------------

7.4.2 ERISA Letter. A letter to Seller in the form of Exhibit E attached hereto
duly executed by Purchaser, confirming that Purchaser is not acquiring the
Property with the assets of an employee benefit plan as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”) and, in the
event Purchaser is unable or unwilling to make such a representation, Purchaser
shall be deemed to be in default hereunder, and Seller shall have the right to
terminate this Agreement and to receive and retain the Earnest Money;

 

7.4.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of Real Property;

 

7.4.4 Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

 

7.4.5 Additional Documents. Any additional documents that Seller, Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

 

Section 7.5 Closing Statements. As of or prior to the Closing Date, Seller and
Purchaser shall deposit with Escrow Agent executed closing statements consistent
with this Agreement in the form required by Escrow Agent.

 

Section 7.6 Purchase Price. At or before 10:00 a.m. local time on the Closing
Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less the
Earnest Money that is applied to the Purchase Price, plus or minus applicable
prorations, in immediate, same-day U.S. federal funds wired for credit into
Escrow Agent’s escrow account.

 

Section 7.7 Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

 

Section 7.8 Delivery of Books and Records. At the Closing, Seller shall deliver
to the offices of Purchaser’s property manager or to the Real Property to the
extent in Seller’s or its property manager’s possession or control: Lease Files;
License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys.

 

Section 7.9 Notice to Tenants. Seller and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit F attached hereto, or
such other form as may be required by applicable state law. This obligation on
the part of Purchaser shall survive the Closing.



--------------------------------------------------------------------------------

Article 8

PRORATIONS, DEPOSITS, COMMISSIONS

 

Section 8.1 Prorations. At Closing, the following items shall be prorated as of
the date of Closing with all items of income and expense for the Property being
borne by Purchaser from and after (and including) the date of Closing: Tenant
Receivables (defined below) and other income and rents that have been collected
by Seller as of Closing; fees and assessments; prepaid expenses and obligations
under Service Contracts; accrued operating expenses; real and personal ad
valorem taxes (“Taxes”); and any assessments by private covenant for the
then-current calendar year of Closing. Specifically, the following shall apply
to such prorations and to post-Closing collections of Tenant Receivables:

 

8.1.1 Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing. Any additional Taxes relating to the year of Closing or prior years
arising solely out of a change in the use of the Real Property or a change in
ownership shall be assumed by Purchaser effective as of Closing and paid by
Purchaser when due and payable, and Purchaser shall indemnify Seller from and
against any and all such Taxes, which indemnification obligation shall survive
the Closing.

 

8.1.2 Utilities. Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters are read as of the Closing Date and shall reasonably
cooperate with Purchaser (at no cost or expense to Seller) in effectuating such
transfer. Seller shall be entitled to recover any and all deposits held by any
utility company as of the Closing Date.

 

8.1.3 Tenant Receivables. Rents due from tenants under Leases and from tenants
or licensees under License Agreements and operating expenses and/or taxes
payable by tenants under Leases (collectively, “Tenant Receivables”) and not
collected by Seller as of Closing shall not be prorated between Seller and
Purchaser at Closing but shall be apportioned on the basis of the period for
which the same is payable and if, as and when collected, as follows:

 

(a) Tenant Receivables and other income received from tenants under Leases
and/or tenants or licensees under License Agreements after Closing shall be
applied in the following order of priority: (A) first, to payment of the current
Tenant Receivables then due for the month in which the Closing Date occurs,
which amount shall be apportioned between Purchaser and Seller as of the Closing
Date as set forth in Section 8.1 hereof (with Seller’s portion thereof to be
delivered to Seller); (B) second, to Tenant Receivables first coming due after
Closing and applicable to the period of time after Closing, which amount shall
be retained by Purchaser; (C) third, to payment of Tenant Receivables first
coming due after Closing but applicable to the period of time before Closing,
including, without limitation, the Tenant Receivables described in Section
8.1.3(b) below (collectively, “Unbilled Tenant Receivables”), which amount shall
be delivered to Seller; and (D) thereafter, to delinquent Tenant Receivables
which were due and payable as of Closing but not collected by Seller as of
Closing (collectively, “Uncollected Delinquent Tenant Receivables”), which
amount shall be delivered to Seller. For a period of six (6) months after
Closing, Purchaser will continue to bill



--------------------------------------------------------------------------------

tenants for Uncollected Delinquent Tenant Receivables and will use good faith
efforts to collect the same (provided, however, that Purchaser shall not be
obligated to institute any lawsuit or other collection procedures to collect the
same) and pay the same to Seller (net of any reasonable third party costs in
connection with such collection). After the expiration of such six (6) month
period, Seller shall have the right to pursue the collection of Uncollected
Delinquent Tenant Receivables for a period of one year after Closing without
prejudice to Seller’s rights or Purchaser’s obligations hereunder, provided,
however, Seller shall have no right to cause any such tenant or licensee to be
evicted or to exercise any other “landlord” remedy (as set forth in such
tenant’s Lease or licensee’s License Agreement) against such tenant other than
to sue for collection. Any sums received by Purchaser or Seller to which the
other is entitled shall be held in trust for Seller on account of such past due
rents payable, and such receiving party shall remit to the other any such sums
so received to which the other is entitled within ten (10) business days after
receipt thereof less reasonable, actual costs and expenses of collection,
including reasonable attorneys’ fees, court costs and disbursements, if any.
With respect to Unbilled Tenant Receivables, Purchaser covenants and agrees to
(A) bill the same when billable and (B) cooperate reasonably with Seller to
determine the correct amount of operating expenses and/or taxes due. The
provisions of this Section 8.1.3(a) shall survive the Closing.

 

(b) Without limiting the generality of the requirements of Section 8.1.3(a)(B),
if the final reconciliation or determination of operating expenses and/or taxes
due under the Leases shows that a net amount is owed by Seller to Purchaser,
said amount shall be paid by Seller to Purchaser within ten business days of
such final determination under the Leases. If the final determination of
operating expenses and/or taxes due under the Leases shows that a net amount is
owed by Purchaser to Seller, Purchaser shall, within ten business days of such
final determination, remit said amount to Seller. Purchaser agrees to receive
and hold any monies received on account of such past due expenses and/or taxes
in trust for Seller and to pay same promptly to Seller as aforesaid. The
provisions of this Section 8.1.3(b) shall survive the Closing.

 

Section 8.2 Leasing Costs. Seller agrees to pay or discharge at or prior to
Closing all leasing commissions, costs for tenant improvements, lease buyout
costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce a tenant to enter into a
Lease or Lease renewal or extension or to induce a licensee to enter into a
License Agreement (collectively, “Leasing Costs”) that accrue prior to the Risk
Transfer Date with respect to Leases and License Agreements in force as of or
prior to the Effective Date; provided, however, that Seller shall have no
obligation to pay, and as of the Risk Transfer Date Purchaser shall assume the
obligation to pay, all Leasing Costs payable with respect to any option to renew
or option to expand that has not been exercised prior to the Effective Date,
which obligation shall survive the Closing. Additionally, as of Closing,
Purchaser shall assume Seller’s obligations for (a) Leasing Costs that accrue
after the Risk Transfer Date pursuant to Leases and License Agreements in force
as of or prior to the Effective Date, and (b) Leasing Costs incurred with
respect to Leases and Lease renewals and extensions and License Agreements and
License Agreement renewals and extensions executed subsequent to the Effective
Date.



--------------------------------------------------------------------------------

Section 8.3 Closing Costs. Closing costs shall be allocated between Seller and
Purchaser in accordance with Section 1.2.

 

Section 8.4 Final Adjustment After Closing. If final bills are not available or
cannot be issued prior to Closing for any item being prorated under Section 8.1,
then Purchaser and Seller agree to allocate such items on a fair and equitable
basis as soon as such bills are available, final adjustment to be made as soon
as reasonably possible after the Closing. Payments in connection with the final
adjustment shall be due within 30 days of written notice. All such rights and
obligations shall survive the Closing.

 

Section 8.5 Tenant Deposits; Letter of Credit. All tenant and licensee security
deposits collected (and interest thereon if required by law or contract) shall
be transferred or credited to Purchaser at Closing. As of the Closing, Purchaser
shall assume Seller’s obligations related to tenant and licensee security
deposits, but only to the extent they are credited or transferred to Purchaser.
Seller shall assign the Irrevocable Standby Letter of Credit No. SM417695C in
the amount of $367,269.75 issued on July 27, 2001 relating to the Lease with
Technology Management and Analysis Corporation (the “Letter of Credit”) to
Purchaser at Closing. Purchaser shall bear the costs of any fees charged by
Wachovia Bank, National Association and paid by Seller in connection with the
transfer of the Letter of Credit, which shall be reflected as a credit to Seller
at Closing.

 

Section 8.6 Commissions. Seller shall be responsible for a real estate sales
commission at Closing in accordance with a separate agreement between Seller and
Broker. Other than as stated above in this Section 8.6, Seller and Purchaser
each represent and warrant to the other that no real estate brokerage commission
is payable to any person or entity in connection with the transaction
contemplated hereby, and each agrees to and does hereby indemnify and hold the
other harmless against the payment of any commission to any other person or
entity claiming by, through or under Seller or Purchaser, as applicable. This
indemnification shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and litigation costs) arising as
a result of such claims and shall survive the Closing.

 

Article 9

REPRESENTATIONS AND WARRANTIES

 

Section 9.1 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

 

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.



--------------------------------------------------------------------------------

9.1.2 Conflicts and Pending Actions. There is no agreement to which Seller is a
party or, to Seller’s knowledge, that is binding on Seller which is in conflict
with this Agreement. To Seller’s knowledge, there is no action or proceeding
pending or threatened against Seller or relating to the Property, which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement.

 

9.1.3 Tenant Leases. As of the Effective Date, Exhibit H lists all tenants of
the Property and the Lease Files include leases and amendments. The lessees or
tenants identified in the Leases are collectively referred to herein as
“Tenants” or individually at “Tenant”. To Seller’s knowledge: (i) Seller has not
received written notice of termination or default under any of the Leases; (ii)
there are no events which with the passage of time or giving of notice, or both,
would constitute a default by any Tenant under any of the Leases, except as set
forth on Exhibit P; (iii) no rent under the Leases has been prepaid by more than
thirty (30) days, and (iv) there are no Leasing Costs that are owing with
respect to a Tenant other than any Leasing Costs that are set forth in the
Leases.

 

9.1.4 Service Contracts and License Agreements. To Seller’s knowledge, the lists
of Service Contracts and License Agreements attached hereto as Exhibit K and
Exhibit M are a complete and accurate list and description of all of the Service
Contracts and License Agreements. To Seller’s knowledge, all amounts that have
become payable by Seller pursuant to the Service Contracts have been paid in
full by Seller.

 

9.1.5 Notices from Governmental Authorities and Other Entities. To Seller’s
knowledge, Seller has not received from any governmental authority written
notice of any violation of any laws applicable (or alleged to be applicable) to
the Real Property, or any part thereof, that has not been corrected or cured (or
will not be corrected or cured at or prior to the Closing), except as may be
reflected by the Property Documents or otherwise disclosed in writing to
Purchaser. To Seller’s knowledge, Seller has not received any written notice
from any municipal department, insurance company or board of fire underwriters
(or any organization exercising functions similar thereto) or lender requiring
the performance of any work or alteration to the Property that has not be
complied with.

 

9.1.6 No Other Agreements. Other than the Leases, the License Agreements, the
Service Contracts, and the Permitted Exceptions, to Seller’s knowledge, there
are no leases, service contracts, management agreements, or other agreements or
instruments in force and effect, oral or written, that grant to any person
whomsoever or any entity whatsoever any right, title, interest or benefit in or
to all or any part of the Property, any rights to acquire all or any part of the
Property or any rights relating to the use, operation, management, maintenance,
or repair of all or any part of the Property. Additionally, Seller is not, and
shall not be, obligated to make any contribution to any tenants’ association or
similar organization as a consequence of any contract or agreement or as a
consequence of ownership of the Property, either now or at any time in the
future, nor is Seller obligated to make any contributions for any advertising
relating to the Property or any Tenant.

 

9.1.7 No Litigation. To Seller’s knowledge, there are no actions, suits, or
proceedings pending or threatened by any organization, person, individual, or
governmental agency against Seller with respect to the Property or against the
Property, nor does Seller know of any basis for such action. To Seller’s
knowledge, there is no pending or threatened application for changes in the
zoning applicable to the Property or any portion thereof.



--------------------------------------------------------------------------------

9.1.8 Condemnation. No condemnation or other taking by eminent domain of the
Property or any portion thereof has been instituted and, to Seller’s knowledge,
there are no pending or threatened condemnation or eminent domain proceedings
(or proceedings in the nature or in lieu thereof) affecting the Property or any
portion thereof or its use.

 

9.1.9 Compliance With Governmental Requirements. To Seller’s knowledge, there
are no violations of law, municipal or county ordinances, or other legal
requirements with respect to the Property.

 

9.1.10 Employees. There are no employment, collective bargaining, or similar
agreements or arrangements between Seller and any of its employees or others
which will be binding on Purchaser or any of Purchaser’s successors in title.

 

9.1.11 Bankruptcy. Seller is solvent and has not made a general assignment for
the benefit of creditors nor been adjudicated a bankrupt or insolvent, nor has a
receiver, liquidator, or trustee for any of Seller’s properties (including the
Property) been appointed or a petition filed by or against Seller for
bankruptcy, reorganization, or arrangement pursuant to the Federal Bankruptcy
Act or any similar Federal or state statute, or any proceeding instituted for
the dissolution or liquidation of Seller.

 

9.1.12 Pre-existing Right to Acquire. To Seller’s knowledge, no person or entity
has any right or option to acquire the Property or any portion thereof which
will have any force or effect after execution hereof, other than Purchaser.

 

9.1.13 Property Information. To Seller’s knowledge, Seller has made available to
Purchaser all of the information about the Property in Seller’s possession or
control and has not intentionally omitted or intentionally failed to make
available to Purchaser any such information.

 

9.1.14 Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

9.1.15 Prohibited Persons and Transactions. Seller is currently in compliance
with and shall at all times prior to the Closing remain in compliance with the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) and any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto. Neither Seller nor any of Seller’s general
partners nor any of Seller’s limited partners having a twenty percent (20%)
ownership interest or greater in Seller, and none of Seller’s directors, is, nor
will they become at any time prior to the Closing, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
OFAC (including those named on OFAC’s Specially Designated and Blocked Persons
List) or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking



--------------------------------------------------------------------------------

Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage at any time prior to the Closing in any dealings or transactions or
be otherwise associated with such persons or entities.

 

9.1.16 No Liens Upon Building Service Equipment. Except to the extent
discoverable by a search of the UCC Records and/or real property records of the
jurisdiction in which the Property is located, to Seller’s knowledge, there are
no liens against the fixtures, equipment, apparatus, fittings, machinery,
appliances, furniture, furnishings and articles of personal property attached or
appurtenant to, or used in connection with the operation and ownership of, the
Property (excluding any of the foregoing items that have been installed or
placed within space leased to a Tenant by or on behalf of such Tenant).

 

Section 9.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

 

9.2.1 Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited partnership in good standing in the State of
Delaware and is qualified to do business in the District of Columbia. Purchaser
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Purchaser at the Closing will be, authorized and
properly executed and constitute, or will constitute, as appropriate, the valid
and binding obligation of Purchaser, enforceable in accordance with their terms.

 

9.2.2 Conflicts and Pending Action. There is no agreement to which Purchaser is
a party or to Purchaser’s knowledge binding on Purchaser which is in conflict
with this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

 

9.2.3 ERISA. Purchaser is not an employee benefit plan (a “Plan”) subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), and
assets of a Plan are not being used to acquire the Property.

 

9.2.4 Prohibited Persons and Transactions. Purchaser is currently in compliance
with and shall at all times prior to the Closing remain in compliance with the
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto. Neither Purchaser nor any of Purchaser’s
general partners nor any of Purchaser’s limited partners having a twenty percent
(20%) ownership interest or greater in Purchaser, and none of Purchaser’s
directors is, nor will they become at any time prior to the Closing, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of OFAC (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order



--------------------------------------------------------------------------------

(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage at any
time prior to the Closing in any dealings or transactions or be otherwise
associated with such persons or entities.

 

Section 9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 and in the certificates to be delivered
by Seller at Closing pursuant to Section 7.3.8 shall not be deemed to be merged
into or waived by the instruments of Closing, but shall survive the Closing for
a period of nine months (the “Survival Period”). Terms such as “to Seller’s
knowledge,” “to the best of Seller’s knowledge” or like phrases mean the actual
present and conscious awareness or knowledge of Anna O. Graves, who is the
person most knowledgeable of Seller and the Property (“Seller’s
Representative”), without any duty of inquiry or investigation; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of Seller’s Representative, or any of them, or any other
officer or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein. Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry. No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller. Each party shall have the right to bring an
action against the other on the breach of a representation or warranty
hereunder, but only on the following conditions: (a) the party bringing the
action for breach first learns of the breach after Closing and files such action
within the Survival Period, and (b) neither party shall have the right to bring
a cause of action for a breach of a representation or warranty unless the damage
to such party on account of such breach (individually or when combined with
damages from other breaches) equals or exceeds $100,000.00. Neither party shall
have any liability after Closing for the breach of a representation or warranty
hereunder of which the other party hereto had knowledge as of Closing.
Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Purchaser might otherwise
have at law, equity, or by statute, whether based on contract or some other
claim, Purchaser agrees that any liability of Seller to Purchaser on account of
a breach of a representation or warranty set forth in Section 9.1 will be
limited to $1,000,000.00 (the “Cap”) (it being understood, however, that the Cap
shall not apply to any liability that Seller may have to Purchaser, whether for
breach of a representation or warranty or otherwise, as a result of any of the
following [the “Uncapped Breaches”]: (i) Seller’s fraud; (ii) brokerage fees or
commissions as a result of Seller’s breach of its obligations in Section 8.6 in
connection with this transaction; or (iii) a breach of the representations in
Section 9.1.1, Section 9.1.2, or Section 9.1.15). The provisions of this Section
9.3 shall survive the Closing. Any breach of a representation or warranty that
occurs prior to Closing shall be governed by Article 10.

 

Article 10

DEFAULT AND REMEDIES

 

Section 10.1 Seller’s Remedies. If Purchaser fails to consummate the purchase of
the Property pursuant to this Agreement or fails to comply with its obligations
hereunder in all material respects at or prior to Closing for any reason except
failure by Seller to perform hereunder, or if prior to Closing any one or more
of Purchaser’s representations or warranties are breached in any material
respect, and such default or breach is not cured by the earlier of the



--------------------------------------------------------------------------------

tenth (10th) business day after written notice thereof from Seller or the
Closing Date (except no notice or cure period shall apply if Purchaser fails to
consummate the purchase of the Property hereunder), Seller shall be entitled, as
its sole remedy (except as provided in Section 4.10, Section 8.6, Section 10.3
and Section 10.4 hereof), to terminate this Agreement and recover the Earnest
Money as liquidated damages and not as penalty, in full satisfaction of claims
against Purchaser hereunder. Seller and Purchaser agree that Seller’s damages
resulting from Purchaser’s default are difficult, if not impossible, to
determine and the Earnest Money is a fair estimate of those damages which has
been agreed to in an effort to cause the amount of such damages to be certain.
Notwithstanding anything in this Section 10.1 or in Exhibit I to the contrary,
in the event of Purchaser’s default or a termination of this Agreement, Seller
shall have all remedies available at law or in equity in the event Purchaser or
any party related to or affiliated with Purchaser is asserting any claims or
right to the Property that would otherwise delay or prevent Seller from having
clear, indefeasible and marketable title to the Property, and in said event
Seller shall not be required to submit such matter to arbitration as
contemplated by Exhibit I. In all other events Seller’s remedies shall be
limited to those described in this Section 10.1 and Section 4.10, Section 8.6,
Section 10.3 and Section 10.4 hereof. If Closing is consummated, Seller shall
have all remedies available at law or in equity in the event Purchaser fails to
perform any obligation of Purchaser under this Agreement.

 

Section 10.2 Purchaser’s Remedies. If Seller fails to consummate the sale of the
Property pursuant to this Agreement or fails to comply with its obligations
hereunder in all material respects at or prior to Closing for any reason except
failure by Purchaser to perform hereunder, or if prior to Closing any one or
more of Seller’s representations or warranties set forth in Section 9.1.1,
Section 9.1.10, Section 9.1.11, Section 9.1.14 or Section 9.1.15 are breached in
any material respect, and such default or breach is not cured by the earlier of
the tenth (10th) business day after written notice thereof from Purchaser or the
Closing Date (Purchaser hereby agreeing to give such written notice to Seller
within one business day after Purchaser first learns of any such default or
breach by Seller, except no notice or cure period shall apply if Seller fails to
consummate the sale of the Property hereunder), Purchaser shall elect, as its
sole remedy, either to (a) terminate this Agreement by giving Seller timely
written notice of such election prior to or at Closing and recover the Earnest
Money plus all costs and expenses, not to exceed $75,000.00 in the aggregate,
incurred by Purchaser in connection with its investigation of the Property and
review of the Property Information, (b) enforce specific performance to
consummate the sale of the Property and Seller’s obligations hereunder, or (c)
waive said failure or breach and proceed to Closing without any reduction in the
Purchase Price. Notwithstanding anything herein to the contrary, Purchaser shall
be deemed to have elected to terminate this Agreement if Purchaser fails to
deliver to Seller written notice of its intent to file a claim or assert a cause
of action for specific performance against Seller on or before fifteen (15)
business days following the scheduled Closing Date or, having given such notice,
fails to file a lawsuit asserting such claim or cause of action in Washington
D.C. within ninety (90) days following the scheduled Closing Date. Purchaser’s
remedies shall be limited to those described in this Section 10.2 and Section
10.3 and Section 10.4 hereof. IN NO EVENT SHALL SELLER’S DIRECT OR INDIRECT
PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR
AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY
LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER



--------------------------------------------------------------------------------

BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE. Notwithstanding
anything set forth herein to the contrary, Purchaser hereby agrees that a breach
of a representation or warranty set forth in Section 9.1.2, Section 9.1.3,
Section 9.1.4, Section 9.1.5, Section 9.1.6, Section 9.1.7, Section 9.1.8,
Section 9.1.9, Section 9.1.12, Section 9.1.13, and Section 9.1.16 which occurs
after the Risk Transfer Date shall not be deemed a default by Seller hereunder
and Purchaser will not have the right to exercise any remedies otherwise
available to Purchaser pursuant to this Section 10.2, unless such breach is
caused by an affirmative act of Seller or the failure of Seller to act where
Seller has the obligation to do so.

 

Section 10.3 Attorneys’ Fees. In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including attorneys’ fees,
incurred in connection with such claims.

 

Section 10.4 Other Expenses. If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any fees or charges due to
Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

 

Article 11

DISCLAIMERS, RELEASE AND INDEMNITY

 

Section 11.1 Disclaimers By Seller. Except as expressly set forth in this
Agreement, it is understood and agreed that Seller and Seller’s agents or
employees have not at any time made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, with respect to the Property, including, but
not limited to, warranties, representations or guaranties as to (a) matters of
title (other than Seller’s special warranty of title to be contained in the
Deed), (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of Hazardous Materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting, (d)
whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (e) drainage, (f)
soil conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) the presence of endangered species or any
environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject, (i)
the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof, (m) the
condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other



--------------------------------------------------------------------------------

similar laws, (n) the existence or non-existence of underground storage tanks,
surface impoundments, or landfills, (o) any other matter affecting the stability
and integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) the truth, accuracy or completeness of the Property
Documents, (s) tax consequences, or (t) any other matter or thing with respect
to the Property.

 

Section 11.2 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in this Agreement, including the representations and
warranties of Seller set forth in Section 9.1. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. Purchaser acknowledges that Seller has afforded Purchaser a full
opportunity to conduct such investigations of the Property as Purchaser deemed
necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement.
Upon the Risk Transfer Date, Purchaser shall assume the risk that adverse
matters, including, but not limited to, adverse physical or construction defects
or adverse environmental, health or safety conditions, may not have been
revealed by Purchaser’s inspections and investigations. Purchaser hereby
represents and warrants to Seller that: (a) Purchaser is represented by legal
counsel in connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser’s residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller.

 

Section 11.3 Seller Released from Liability. Purchaser acknowledges that it will
have the opportunity to inspect the Property during the Inspection Period, and
during such period, observe its physical characteristics and existing conditions
and the opportunity to conduct such investigation and study on and of the
Property and adjacent areas as Purchaser deems necessary, and, as between
Purchaser and Seller only (and not with respect to any other non-affiliated
third-party entity), Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller
from all responsibility and liability that Seller may have to Purchaser,
Purchaser’s affiliates and/or any



--------------------------------------------------------------------------------

entity by, through, or under Purchaser (as opposed to Seller’s responsibility or
liability to any other non-affiliated third-party entity), including without
limitation, liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended (“CERCLA”), regarding the condition, valuation, salability or utility of
the Property, or its suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property). Purchaser further hereby WAIVES (and by
Closing this transaction will be deemed to have WAIVED), as between Purchaser
and Seller only (and not with respect to any other non-affiliated third-party
entity), any and all objections and complaints (including, but not limited to,
federal, state and local statutory and common law based actions, and any private
right of action under any federal, state or local laws, regulations or
guidelines to which the Property is or may be subject, including, but not
limited to, CERCLA) that Purchaser may have against Seller and/or Seller’s
affiliates concerning the physical characteristics and any existing conditions
of the Property. Purchaser further hereby assumes, as between Purchaser and
Seller, the risk of changes in applicable laws and regulations relating to past,
present and future environmental conditions on the Property and the risk that
adverse physical characteristics and conditions, including, without limitation,
the presence of Hazardous Materials or other contaminants, may not have been
revealed by its investigation. Nothing contained in this Section 11.3 shall be
deemed an assumption by Purchaser of any liability Seller may have to any entity
other than Purchaser and/or Purchaser’s affiliates as a result of the condition
of the Property prior to Closing; rather, this Section 11.3 is intended to be a
release and waiver of any claims Purchaser may have against Seller with respect
to the matters described in this Section 11.3. Notwithstanding anything in this
Agreement to the contrary, the foregoing waiver and release is not intended to
and does not include (but such matters are subject to the limitations and
requirements hereof, including, without limitation, Section 9.3) (i) any claims
arising from a breach of Seller’s representations or warranties set forth in
this Agreement, or (ii) any obligation or other covenant of Seller under this
Agreement which by its terms survives the Closing.

 

Section 11.4 “Hazardous Materials” Defined. For purposes hereof, “Hazardous
Materials” means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

Section 11.5 Indemnity. It is the intent of the parties that the Purchaser
assume all risk of loss related to the ownership of the Property from and after
the Risk Transfer Date unless such loss was caused by the affirmative act of
Seller or by the failure of Seller to act where Seller had an obligation to do
so. In that regard, Purchaser agrees to indemnify, defend and hold Seller
harmless of and from any and all liabilities, claims, demands, and expenses of
any kind or nature (including, without limitation, in connection with Hazardous
Materials) which arise or accrue



--------------------------------------------------------------------------------

after the Risk Transfer Date and which are in any way related to the ownership,
maintenance, or operation of the Property but are not caused by an affirmative
act of Seller or the failure of Seller to act where Seller is obligated to do
so.

 

Section 11.6 Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing and shall not merge with the provisions of any
closing documents, including, without limitation, the Deed.

 

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

 

Article 12

MISCELLANEOUS

 

Section 12.1 Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
to an entity controlling, controlled by, or under common control with Purchaser,
including, without limitation, Wells REIT II-80 M Street LLC, a Delaware limited
liability company, subject to Section 12.17. The assignee of Purchaser shall
assume all obligations of Purchaser hereunder, but Purchaser shall remain
primarily liable for the performance of Purchaser’s obligations. A copy of the
fully executed written assignment and assumption agreement shall be delivered to
Seller at least three (3) days prior to Closing.

 

Section 12.2 Headings. The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

 

Section 12.3 Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

 

Section 12.4 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the District of
Columbia.

 

Section 12.5 Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.



--------------------------------------------------------------------------------

Section 12.6 Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

 

Section 12.7 Time. Time is of the essence in the performance of this Agreement.

 

Section 12.8 Confidentiality. Purchaser shall make no public announcement or
disclosure of any information related to this Agreement to outside brokers or
third parties, before or after the Closing, without the prior written specific
consent of Seller; provided, however, that Purchaser may, subject to the
provisions of Section 4.7, (i) make disclosure of this Agreement to its
Permitted Outside Parties as necessary to perform its obligations hereunder,
(ii) make disclosure of the transaction contemplated by this Agreement after the
Closing as may be required under laws or regulations applicable to Purchaser,
including any filings or disclosures Purchaser is required to make to the United
States Securities and Exchange Commission or the United States Internal Revenue
Service, and (iii) make disclosure of the Closing of the transaction
contemplated by this Agreement after the Closing to Purchaser’s investors or
through a public announcement so long as such disclosure does not mention or
make reference to Seller or any of Seller’s affiliated parties.

 

Section 12.9 No Electronic Transactions. The parties hereby acknowledge and
agree this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means. Without limiting the generality of the foregoing,
the parties hereby agree the transactions contemplated by this Agreement shall
not be conducted by electronic means, except as specifically set forth in the
“Notices” section of this Agreement.

 

Section 12.10 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in Section
1.3. Any such notices shall, unless otherwise provided herein, be given or
served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, (d) by facsimile transmission during normal
business hours with a confirmation copy delivered by another method permitted
under this Section 12.10, or (e) by electronic mail addressed to the electronic
mail address set forth in Section 1.3 for the party to be notified with a
confirmation copy delivered by another method permitted under this Section
12.10. Notice given in accordance herewith for all permitted forms of notice
other than by electronic mail, shall be effective upon the earlier to occur of
actual delivery to the address of the addressee or refusal of receipt by the
addressee. Notice given by electronic mail in accordance herewith shall be
effective upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address. Except
for facsimile and electronic mail notices as described above, no notice
hereunder shall be effective if sent or delivered by electronic means. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. A party’s address may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. Notices given by counsel to
the Purchaser shall be deemed given by Purchaser and notices given by counsel to
the Seller shall be deemed given by Seller.



--------------------------------------------------------------------------------

Section 12.11 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction - to the effect that any ambiguities are to be resolved against
the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

Section 12.12 Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. local
time in the state in which the Real Property is located.

 

Section 12.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 12.9 other than facsimile.

 

Section 12.14 No Recordation. Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser’s obligations
pursuant to this Section 12.14 shall survive any termination of this Agreement
as a surviving obligation.

 

Section 12.15 Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

Section 12.16 Discharge of Obligations. The acceptance of the Deed by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.



--------------------------------------------------------------------------------

Section 12.17 ERISA. Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller’s sale of the Property to such person or entity would, in
the reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a “prohibited transaction” under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.

 

Section 12.18 No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.10 hereof.

 

Section 12.19 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

 

Section 12.20 Mandatory Arbitration. The parties have agreed to submit disputes
to mandatory arbitration in accordance with the provisions of Exhibit I attached
hereto and made a part hereof for all purposes. Each of Seller and Purchaser
waives the right to commence an action in connection with this Agreement in any
court and expressly agrees to be bound by the decision of the arbitrator
determined in Exhibit I attached hereto. The waiver of this Section 12.20 will
not prevent Seller or Purchaser from commencing an action in any court for the
sole purposes of enforcing the obligation of the other party to submit to
binding arbitration or the enforcement of an award granted by arbitration
herein, or as expressly permitted by Section 10.1 hereof.

 

Section 12.21 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
Seller acknowledges that subsequent to Closing, Purchaser may need to conduct an
audit of operating records for the Property for the two (2) calendar years
immediately prior to the year in which the Closing occurs and for the portion of
calendar year 2004 that Seller owned the Property in order for Purchaser (or
Wells Operating Partnership, L.P. or Wells Real Estate Investment Trust, Inc.)
to file its (or their) Form 8-K required by the Securities and Exchange
Commission. Seller agrees to reasonably cooperate with Purchaser or Purchaser’s
auditor, without Seller incurring any additional costs, and make available for
review any information relating to the Property that was not previously
delivered to Purchaser that is necessary for such audit, to the extent such
information is in the possession of Seller and in the format that Seller has
maintained such information. In addition, upon written request by Purchaser,
Seller agrees to provide to Purchaser’s auditor a letter of representation in
the form attached hereto as Exhibit O.

 

Section 12.22 Soil Disclosure. Pursuant to Section 42-608(b) of the District of
Columbia Code, Purchaser is hereby advised by Seller that the characteristic of
the soil of the



--------------------------------------------------------------------------------

Property as described by the Soil Conservation Service of the United States
Department of Agriculture in the Soil Survey of the District of Columbia
published in 1976, as the same may be amended from time to time, and as shown on
the Soil Maps of the District of Columbia at the back of that publication, is
that of “Urban Land” (Ub). For further information, Purchaser can contact a soil
testing laboratory, the District of Columbia Department of Environmental
Services, or the Soil Conservation Service of the United States Department of
Agriculture.

 

Section 12.23 UST Disclosure. In accordance with the requirements of the
District of Columbia Underground Storage Tank Management Act of 1990, as amended
by the District of Columbia Underground Storage Tank Management Act of 1990
Amendment Act of 1992 (D.C. Code Section 8-113.1 et seq.) and the D.C.
Underground Storage Tank Regulations, 20 DCMR Chapters 55-70, Seller has
knowledge, and has informed Purchaser, that during Seller’s ownership of the
Property, no underground storage tanks were removed from the Property.

 

Section 12.24 Underground Facilities Compliance. In accordance with the District
of Columbia Underground Facilities Protection Act, as amended (D.C. Code
Sections 34-2701 et seq.) (the “Underground Facilities Act”), Purchaser shall be
solely responsible for providing any notifications required therein prior to
performing any excavation on the Property pursuant to Article 4 above, and any
work performed by or on behalf of Purchaser at the Property pursuant to Article
4 shall be strictly in accordance with the Underground Facilities Act. Purchaser
hereby indemnifies Seller against and holds Seller harmless from any and all
liability, cost, damage or expense (including attorneys fees) suffered or
incurred by Seller on account of a violation by Purchaser of the foregoing
requirements.

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 2 TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

CH REALTY II/NAVY YARDS, L.P.

AND

WELLS OPERATING PARTNERSHIP II, L.P.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

    SELLER:    

CH REALTY II/NAVY YARDS, L.P.,

a Delaware limited partnership


   

By:

 

CH Realty II/Navy Yards GP, Inc.,

       

a Delaware corporation,

its general partner

             

Date executed by Seller:

     

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature of Purchaser appears on following page.]



--------------------------------------------------------------------------------

SIGNATURE PAGE 2 OF 2 TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

CH REALTY II/NAVY YARDS, L.P.

AND

WELLS OPERATING PARTNERSHIP II, L.P.

 

       PURCHASER:       

WELLS OPERATING PARTNERSHIP II, L.P.,

a Delaware limited partnership

Date executed by Purchaser:

    

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    

Name:

 

 

--------------------------------------------------------------------------------

      

Title:

 

 

--------------------------------------------------------------------------------